Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered March 28, 2001, convicting defendant, after a nonjury trial, of assault in the first degree, assault in the second degree (two counts), aggravated criminal contempt and criminal contempt in the first degree, and sentencing him to an aggregate term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence. The circumstantial evidence warranted the inference that defendant banged the victim’s head against a wall or other hard surface, thereby inflicting a deep head laceration (see People v Wilson, 240 AD2d 774 [1997], lv denied 90 NY2d 899 [1997]), and that this conduct constituted the use of a dangerous instrument (see Penal Law § 10.00 [13]; People v Galvin, 65 NY2d 761 [1985]). Concur — Saxe, J.P., Sullivan, Williams, Lerner and Friedman, JJ.